Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/03/2022.  Claims 1, 4 & 20 have been amended.  Claims 2 has been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 3-20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipovski (US 2010/0234047 A1) in view of Bahn (US 2017/0096145 A1).
As per claim 20, Lipovski discloses: a vehicle access system of a vehicle, the vehicle access system comprising:
a plurality of system nodes installed throughout a vehicle, each system node in the plurality of system nodes including a radio transceiver configured to wirelessly communicate with a target portable device (see Lipovski at least fig. 1 "transmitters 1-4 within contiguous interior space of vehicle"); and a processor operably connected to the plurality of system nodes (see Lipovski at least fig. 1 & ¶15), the processor configured to:
determine a location of the target portable device with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with the target portable device (see Lipovski at least fig. 1-4 "phone by steering wheel?");
determine whether the target portable device is located within a predefined zone within the vehicle based on the determined location of the target portable device, the predefined zone corresponding to a location of a driver seat within the vehicle (see Lipovski at least fig. 1-4 "phone by steering wheel?"). 
Lipovski discloses the invention as detailed above. 
However, Lipovski does not appear to explicitly disclose receiving, with the processor, a message from the target portable device including a breathalyzer test result, the breathalyzer test result having been generated by a breathalyzer device that is in communication with target portable device; and operate an ignition system of the vehicle to disable start of the vehicle in response to the target portable device being located within the predefined zone and the breathalyzer test result exceeding a predetermined blood alcohol content.
Nevertheless, Bahn who is in the same field of endeavor discloses receiving, with the processor, a message from the target portable device including a breathalyzer test result, the breathalyzer test result having been generated by a breathalyzer device that is in communication with target portable device (see Bahn at least fig. 5 & 11 "sensor that performs drunk driving test, drinking sensor senses concentration of alcohol in the air inside the vehicle"); and
operate an ignition system of the vehicle to disable start of the vehicle in response to the target portable device being located within the predefined zone and the breathalyzer test result exceeding a predetermined blood alcohol content (see Bahn at least fig. 5 & 9-11 "restrict driving of vehicle by driver, steering wheel sensor and touch input sensor at the start button of vehicle and restricting start of vehicle based upon results").
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to modify the teachings of Bahn's driver assistance system with those of Lipovki's in order to form a more overall safe system (i.e., by preventing a driver from driving in a compromised state and maintaining an overall safe environment for driving). 
Motivation for combining Bahn and Lipovski not only comes from knowledge well known in the art, but also from Bahn (see at least ¶5-18). 
Both Lipovski and Bahn disclose claim 1: a method of operating a vehicle access system of a vehicle, the vehicle access system including a plurality of system nodes installed throughout a vehicle, each system node in the plurality of system nodes including a radio transceiver configured to wirelessly communicate with a target portable device (see Lipovski at least fig. 1 "transmitters 1-4 within contiguous interior space of vehicle"), the method comprising:
determining, with a processor of the vehicle access system, a location of the target portable device with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with the target portable device (see Lipovski at least fig. 1-4 "phone by steering wheel?");
determining, with the processor (see Bahn at least fig. 19), whether the target portable device is located within a predefined zone within the vehicle based on the determined location of the target portable device, the predefined zone corresponding to a location of a driver seat within the vehicle; receiving, with the processor, a travel speed of the vehicle (see Lipovski at least fig. 1-4 "phone by steering wheel?"); and
operating, with the processor, a transceiver of the vehicle to transmit a message to the target portable device that causes a text messaging service of the target portable device to be temporarily disabled, in response to the target portable device being located within the predefined zone and the travel speed exceeding a predetermined threshold speed (see Lipovski at least fig. 1-4 "phone by steering wheel? If yes and vehicle moving then keyboard is disabled").  
Motivation to combine Lipovski and Bahn in the instant claim is the same at that in claim 20 above. 
Both Lipovski and Bahn disclose claim 3: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including an ignition system of the vehicle, the method further comprising: receiving, with the processor, a message from the target portable device including a breathalyzer test result, the breathalyzer test result having been generated by a breathalyzer device that is in communication with target portable device; and operating, with the processor, the ignition system to disable start of the vehicle in response to the target portable device being located within the predefined zone and the breathalyzer test result exceeding a predetermined blood alcohol content (see Bahn at least fig. 5 & 9-11 "restrict driving of vehicle by driver, steering wheel sensor and touch input sensor at the start button of vehicle and restricting start of vehicle based upon results").
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.  
Both Lipovski and Bahn disclose claim 4: further comprising: receiving, with the processor, a message from the target portable device including an identifier of the target portable device, the identifier being a value that identifies the target portable device: and operating, with the processor, the at least one component of the vehicle in response to the target portable device being located within the predefined zone and depending on the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-11 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.  
Both Lipovski and Bahn disclose claim 5: further comprising: storing, in a memory of the vehicle access system, at least one user profile, each user profile being associated with a respective identifier and storing a personalization setting for the at least one component of the vehicle; matching, with the processor, the identifier of the target portable device to the respective identifier of the at least one user profile; and operating, with the processor, the at least one component of the vehicle in response to the target portable device being located within the predefined zone and in accordance with the personalization setting for the at least one component stored in the user profile corresponding to the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.  
Both Lipovski and Bahn disclose claim 6: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a steering wheel of the vehicle, the method further comprising: operating, with the processor, an actuator of the steering wheel to set a position of the steering wheel in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the steering wheel associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 7: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including an exterior mirror of the vehicle, the method further comprising: operating, with the processor, an actuator of the exterior mirror to set a position of the exterior mirror in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the exterior mirror associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 8: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a transmission of the vehicle, the method further comprising: setting, with the processor, an operating mode of the transmission in response to the target portable device being located within the predefined zone and in accordance with a predetermined operating mode for the transmission associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.    
Both Lipovski and Bahn disclose claim 9: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a cruise control system of the vehicle, the method further comprising: setting, with the processor, an operating mode of the cruise control system in response to the target portable device being located within the predefined zone and in accordance with a predetermined operating mode for the cruise control system associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 10: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including an infotainment system of the vehicle, the method further comprising: changing, with the processor, settings of the infotainment system in response to the target portable device being located within the predefined zone and in accordance with predetermined settings for the infotainment system associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 11: the predefined zone corresponding to a location of a passenger seat within the vehicle, the at least one component including a passenger entertainment system of the vehicle, the method further comprising: changing, with the processor, settings of the passenger entertainment system in response to the target portable device being located within the predefined zone and in accordance with predetermined settings for the passenger entertainment system associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 12: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a temperature control system of the vehicle, the method further comprising: operating, with the processor, a temperature control system to set a temperature of the vehicle in response to the target portable device being located within the predefined zone and in accordance with a predetermined target temperature for the vehicle associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 13: the predefined zone corresponding to a location of a seat within the vehicle, the at least one component including a temperature control system of the seat, the method further comprising: operating, with the processor, a temperature control system to set a temperature of the seat in response to the target portable device being located within the predefined zone and in accordance with a predetermined target temperature for the seat associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 14: the predefined zone corresponding to a location of a seat within the vehicle, the at least one component including the seat, the method further comprising: operating, with the processor, an actuator of the seat to set a position of the seat in response to the target portable device being located within the predefined zone and in accordance with a predetermined position for the seat associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 15: the predefined zone corresponding to a location of a driver seat within the vehicle, the at least one component including a lighting system of the vehicle, the method further comprising: operating, with the processor, the lighting system to set a lighting level of the vehicle in response to the target portable device being located within the predefined zone and in accordance with a predetermined lighting level for the vehicle associated with the identifier of the target portable device (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 16: the at least one component including a foldable passenger seat of the vehicle, the method further comprising: determining, with the processor, respective locations of a plurality of target portable devices with respect to the vehicle by operating the radio transceivers of the plurality of system nodes to perform a ranging process with each of the plurality of target portable devices; and operating, with the processor. an actuator of the foldable passenger seat to one of (i) fold and (ii) unfold the foldable passenger seat based on a number of target portable devices in the plurality of target portable devices (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 17: wherein the radio transceiver of each system node of the plurality of system nodes comprises an ultra-wideband transceiver (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 18: wherein: a first system node in the plurality of system nodes is a master system node and is configured to operate each other system node in the plurality of system nodes; and the processor of vehicle access system is a processor of the master system node (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.   
Both Lipovski and Bahn disclose claim 19: wherein the plurality of system nodes are operably connected to one another by a wired communication bus (see Lipovski at least fig. 1-4 and see Bahn at least fig. 5 & 9-12 & 19).
Motivation for combining Lipovski with Bahn in the instant claim is the same as that in claim 20 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663